Title: Thomas Jefferson to James Mease, 17 August 1816
From: Jefferson, Thomas
To: Mease, James


          
            Dear Sir
            Monticello Aug. 17. 16.
          
          I have duly recieved your favor of the 7th inst. requesting me to communicate to you such letters from the late Dr Rush to myself as I possess, with a view on political, religious & miscellaneous subjects, with a view to their publication. I possess but few such; but these were of extraordinary confidence; insomuch that, on his death, I
			 requested from his family a return of my letters to him on subjects of this character; which they kindly and honorably did return. had I died first, I think it probable he would have made the
			 same
			 request from my family, & with the same view, that of preventing the publication of his letters, or their getting into hands which might expose him, living, or his character when dead, to
			 obloquy
			 from bigots in religion, in politics, or in medecine.   when we are pouring our inmost thoughts into the bosom of a friend, we lose sight of the world,
			 we
			 see ourselves only as in confabulation with another self; we are off our guard; we write hastily; hazard thoughts of the first impression; yield to momentary excitement; because, if we err, no harm is done; it is to a friend we have committed ourselves, who knows us, who
			 will not betray us; but will keep to himself what, but for this confidence, we should reconsider, weigh, correct, perhaps reject, on the more mature reflections and dictates of our reason. to
			 fasten
			 a man down to all his unreflected expressions, and to publish him to the world in that as his serious & settled form, is a surprise on his judgment and character. I do not mean an inference
			 that
			 there is any thing of this character in Doctor Rush’s letters to me: but only that, having been written without intention or preparation for publication, I do not think it within the office of a friend to give them a publicity which he
			 probably did not contemplate.
          I know that this is often the form in which an author chuses to have his ideas made public. when the occasion, the subject, the chastened style evidently indicate this, it may be as good evidence of intention, as direct expression. but, in the present case, the occasions were special, the persons and subjects most confidential, and the style the ordinary careless one of private correspondence. under these circumstances, I hope, my dear Sir, you will see in my scruples only a sentiment of fidelity to a deceased friend, and that you will accept assurances of my great esteem and respect
          Th: Jefferson
        